Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 1 of 6




                         Exhibit 2
     Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 2 of 6



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF                        §
AMERICA,                                             §
                                                     §
               Plaintiff,                            §
                                                     §
v.                                                   §   CIVIL CASE NO. 18-CV-00566-
                                                     §   TJM/CFH
ANDREW CUOMO, both individually and                  §
in his official capacity; MARIA T. VULLO,            §
both individually and in her official                §
capacity; and THE NEW YORK STATE                     §
DEPARTMENT OF FINANCIAL                              §
SERVICES,                                            §
                                                     §
               Defendants.                           §

                       PLAINTIFF’S OBJECTIONS TO
             DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES


       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff the

National Rifle Association of America (“NRA”) hereby serves its objections to the First Set of

Interrogatories (the “Interrogatories”) of Defendant Maria T. Vullo (“Vullo”), as follows:

                                                I.

                               PRELIMINARY STATEMENT

       The NRA’s objections to the Interrogatories are not intended to waive, and do not waive

any objections to the admissibility, authenticity, or relevance of the information provided. The

NRA reserves all objections regarding the relevance, materiality, or admissibility of any such

information as evidence in this case or in any related or subsequent proceeding. The objections

set forth herein are not an admission as to the existence of any information sought, to the

relevance, materiality, or admissibility of any subsequent response, or to the truth or accuracy of

any statement or characterization contained in any particular Interrogatory.

PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES                                               Page 1
     Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 3 of 6



       The NRA reserves the right to supplement or amend these objections, or provide

responses, due to discovery of additional facts and materials and other developments or

proceedings in this case. The NRA reserves the right to make any use of, or introduce at any

hearing and at trial, information otherwise responsive to the Interrogatories that may be

discovered subsequent to the date of these responses.

                                                II.

                                   SPECIFIC OBJECTIONS

INTERROGATORY NO. 1:

        Identify all persons who the Plaintiff will claim possess knowledge or information that
Maria Vullo has or had knowledge of violations of non-firearm-related Insurance Law provisions
(as that phrase is used in the Court’s May 10, 2019 opinion) by any similarly situated entities that
were not investigated by DFS, including but not limited to the “consulting individual” referenced
at the December 4, 2019 Court conference and all individuals that such “consulting individual”
received information about Ms. Vullo from.

ANSWER:

       The NRA specifically objects to this Interrogatory as vague and unintelligible with

respect to the term “similarly situated entities” and “not investigated by DFS.” The NRA further

objects to this Interrogatory as premature in light of the present stage of discovery including,

without limitation, Defendants’ repeated attempts to stonewall the NRA’s court-ordered

deposition of Maria Vullo. The NRA further objects to this Interrogatory on the grounds that it

seeks information protected from disclosure under the work-product privilege and/or subject to

protection as trial-preparation material pursuant to Rule 26(b)(4)(D) of the Federal Rules of Civil

Procedure. The NRA specifically objects to this Interrogatory on the grounds that it seeks

information beyond the scope of permissible discovery for consulting experts pursuant to Rule

26(b)(4)(D) of the Federal Rules of Civil Procedure. The facts known or opinions held by a

consulting expert are beyond the scope of permissible discovery and are protected from


PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES                                               Page 2
     Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 4 of 6



disclosure. In addition, Rule 26 precludes discovery of the identity of the consulting expert.1

Subject to these specific objections, and without waiving same, the NRA will respond to this

interrogatory as discovery provides.

INTERROGATORY NO. 2:

        Describe the basis of knowledge for all persons identified in response to Interrogatory #1,
including but not limited to the date such knowledge was obtained, the source of the knowledge,
the information conveyed from such source, AND the means of obtaining the knowledge (i.e. in-
person, by email, by phone).

ANSWER:

        The NRA objects to this interrogatory on the grounds that it seeks information beyond the

scope of permissible discovery for consulting experts pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. The NRA further objects to this interrogatory on the grounds that it

seeks information protected from disclosure under the work-product privilege and/or subject to

protection as trial-preparation material pursuant to Rule 26(b)(4)(D) of the Federal Rules of Civil

Procedure. Not only are the facts known or opinions held by a consulting expert beyond the

scope of permissible discovery and/or protected from disclosure, but Rule 26 precludes even

discovery of the identity of the consulting expert.2 Subject to these specific objections, and

without waiving same, the NRA will not be responding to this interrogatory.




        1
          See, e.g., Liveperson, Inc. v. 24/7 Customer, Inc., No. 14 Civ. 1559, 2015 WL 4597546, at *2 (S.D.N.Y.
Jul. 30, 2015); Williams v. Bridgeport Music, Inc., 300 F.R.D. 120, 122 (S.D.N.Y.2014). See generally § 2032
Expert Witnesses–Discovery as to Specially Retained Experts Who Will Not Be Called, 8A Fed. Prac. & Proc. Civ.
§ 2032 (Wright, Miller & Marcus) (3d ed.).
        2
          See, e.g., Liveperson, Inc. v. 24/7 Customer, Inc., No. 14 Civ. 1559, 2015 WL 4597546, at *2 (S.D.N.Y.
Jul. 30, 2015); Williams v. Bridgeport Music, Inc., 300 F.R.D. 120, 122 (S.D.N.Y.2014). See generally § 2032
Expert Witnesses–Discovery as to Specially Retained Experts Who Will Not Be Called, 8A Fed. Prac. & Proc. Civ.
§ 2032 (Wright, Miller & Marcus) (3d ed.).


PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES                                                          Page 3
    Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 5 of 6



Dated: New York, New York
       January 6, 2020

                                Respectfully submitted,

                                BREWER, ATTORNEYS & COUNSELORS


                                By:        /s/ William A. Brewer III
                                William A. Brewer III (Bar No. 700217)
                                wab@brewerattorneys.com
                                Sarah B. Rogers (Bar No. 700207)
                                sbr@brewerattorneys.com
                                BREWER, ATTORNEYS & COUNSELORS
                                750 Lexington Avenue, 14th Floor
                                New York, New York 10022
                                Telephone: (212) 489-1400
                                Facsimile: (212) 751-2849

                                ATTORNEYS FOR THE NATIONAL RIFLE
                                ASSOCIATION OF AMERICA




PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES                           Page 4
     Case 1:18-cv-00566-TJM-CFH Document 164-3 Filed 01/27/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon

the following counsel of record in the above case via First Class mail and electronic mail in

accordance with the Federal Rules of Civil Procedure and the Local Rules on this 6th day of

January 2020.


William A. Scott
Assistant Attorney General, Of Counsel
New York State Attorney General’s Office
Albany Office
The Capitol Albany, New York
12224-0341
Email: William.Scott@ag.ny.com

Debra L. Greenberger
EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue, 10th Floor
New York, New York 10020
Email: dgreenberger@ecbalaw.com



                                                   /s/ John C. Canoni
                                                   John C. Canoni

4852-4101-4704.3
2277-05




PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT VULLO’S FIRST SET OF INTERROGATORIES                                          Page 5
